UNITED STATES DISTRICT COURT

DISTRICT oF NEVADA
=l< >l< F.<
UNITED sTATEs oF AMERICA, ease NO. 2117-cr~00073-APG-GWF
Plaintiff, oRDER ACCEPTING FINDINGS AND
RECoMMENDATIoN AND DENYING
V~ MoTIoN To sUPPREss
JUsTIN ANTHoNY FISHER and JosHUA
RAY FISHER’ (ECF NOS. 117, 129)
Defendants.

 

 

 

 

Defendants Justin Anthony Fisher and Joshua Ray Fisher filed a joint motion to suppress
evidence obtained as a result of a second search Warrant executed at Justin’s former home. ECF
No. ll7. After conducting a hearing, Magistrate Judge Foley recommended that the motion to
suppress be denied. ECF No. 129. The defendants filed an Objection to that recommendation
(ECF No. l30) and the Governrnent filed a Response (ECF No. 131). Pursuant to Local Rule lB
3-2(b), l have conducted a de novo review of the motion to suppress and related papers. Judge
Foley’s Findings and Recommendation are Well-reasoned and properly based on the facts and law.
l adopt it as my oWn.

I agree With the defendants that the terms “abandoned” and “concealed” have different
meanings. See ECF No. 130 at 3:l l-12. I also agree that one or both of the defendants concealed
the subject items in the attic, and sought to have those items recovered by their brother “E” before
the house Was sold. However, no efforts Were made to retrieve the items after the house Was sold

in September 20l7 until the items Were seized by the Govemment in July 2018. As Judge Foley

correctly points out:

 

OCOOO\|O)OT-LC,QI\)-\

l\)l\)|\)|\)__\_;_\_\_\_\_\__\_\._\
(.Ql\)-\O@CD\ICDU`l-P~(JOI\)-`-

 

 

Defendants could have attempted to retrieve the items by having
someone contact the new owner on their behalf and request
permission to recover the items from the attic. Such an attempt,
however, would have increased the risk that law enforcement would
be notified about the presence of the items in the attic.

lt is reasonable to infer from the circumstances that
Defendants decided that there was less risk of discovery by leaving
the items concealed in the attic than there would be in attempting to
retrieve them.

ECF No. 129 at ll-12. l therefore agree with Judge Foley that the defendants abandoned the items
after the house was sold, and their Fourth Amendment rights were not violated by the subsequent

searches of the attic and the items.
IT IS HEREBY ORDERED that Magistrate Judge Foley’s Findings and Recommendation

(ECF No. 129) is accepted. The defendant’s motion to suppress (ECF No. 117) is denied.

§/<_/

ANDREW P. GORDON
UNITED STATES DlSTRICT JUDGE

Dated: January 3, 2019.

 

